Citation Nr: 0311990	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-03 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include as due to Agent Orange exposure.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which, among other things, denied the 
benefits sought on appeal.  The Board originally considered 
and denied the benefits sought in a November 2000 decision.  

The veteran appealed the Board's November 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and, in May 2001, the Court granted the Secretary's 
unopposed motion for remand, vacating the Board's decision 
and remanding the issues for compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)].  As a consequence, in 
May 2002, the Board undertook additional development pursuant 
to the development authority granted in 67 Fed. Reg. 3099 
(Jan. 23, 2002) and codified at 38 C.F.R. Section 19.9.  
Since that time, however, portions of 38 C.F.R. Section 19.9 
have been invalidated by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Therefore, the 
Board finds that this matter must be remanded in order for 
the RO to cure any procedural defect which may have arisen as 
a result of the Federal Circuit's recent opinion.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)], which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  Regulations implementing 
the VCAA were enacted effective February 22, 2002, and under 
those regulations, the Board has been conducting evidentiary 
development of appealed cases directly as opposed to 
remanding all cases requiring additional development to the 
ROs.  See 38 C.F.R. § 19.9(a)(2) (2002).  

In this case, consistent with the new regulations, the Board 
determined that additional evidentiary development was needed 
before final appellate consideration could be accomplished.  
As such, in May 2002, the Board made arrangements for the 
veteran to undergo several VA examinations.  The examinations 
were accomplished in March 2003, and the examination reports 
were associated with the veteran's claims folder.

On May 1, 2003, the Federal Circuit invalidated 38 C.F.R. 
Section 19(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As a consequence, the Federal Circuit found that 
appellants were not being afforded their "one review on 
appeal to the Secretary."  Thus, in light of this new 
judicial precedent, the Board is required to remand the 
veteran's case to the RO to ensure that the claims on appeal 
are accorded initial consideration of the newly developed 
evidence by the agency of original jurisdiction.  The RO must 
ensure that all development needed for final adjudication of 
the claims on appeal has been appropriately conducted and 
that all duty to notify and duty to assist requirements under 
the VCAA  have been met.  If the benefits on appeal still 
cannot be granted, the RO should issue a supplemental 
statement of the case reflecting its review of all evidence 
received since the issuance of the statement of the case and 
any previously issued supplemental statements of the case.

Finally, it is important to note at this juncture that 
because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran for the Board to issue a decision 
at this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, this matter is REMANDED for the following action:

1.	The RO should review the veteran's 
claims folder and ensure that all duty 
to notify and duty to assist 
requirements of the VCAA have been met.  
All newly developed evidence should be 
considered in conjunction with all other 
evidence of record in adjudicating the 
claim on appeal.
2.	If, following a complete review of the 
record evidence, the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




